Citation Nr: 0944666	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
February 1966; and from May 1968 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the Veteran's entitlement to service connection 
for posttraumatic stress disorder (PTSD).  

In the record, the Veteran raises a claim for service 
connection for a sleep disorder.  This matter is hereby 
referred to the RO for further development.  

The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the appeal is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2009).  The relevant evidence is summarized 
below and it includes competent opinions that support and 
weigh against the Veteran's claim that he has PTSD due to 
incidents of service. 

In an April 2005 private treatment record, specifically a 
sleep study, the examiner stated that the Veteran "may have 
a component of [PTSD] related to his Vietnam experience.  The 
Board finds that the examiner in this instance was not a 
psychiatrist and in any event the opinion is speculative in 
nature and of no probative value.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (finding that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  

In a May 2005 VA treatment record, the examiner stated that 
the Veteran reportedly minimized any in-service trauma but 
indicated that his mind would "shut down".  The examiner 
did not diagnose any disorder.  In a June 2005 private 
treatment record, an examiner diagnosed the Veteran as having 
PTSD, but did not list the stressor(s) for the diagnosis.

In a June 2005 statement, the Veteran stated that he had 
experienced chronic insomnia over the past thirty-five years, 
during which time he was also treated for anxiety and 
depression.  He noted that he was currently diagnosed with 
insomnia due to hyperarousal, but one of his doctors had 
indicated that he probably had PTSD rather than insomnia.  
The Veteran reported that his sleep problems started during 
his service in the Mekong Delta in 1969 or 1970.  At that 
time, he was in a "hooch" less than 100 yards from a watch 
tower with a machine gun which fired intermittently 
throughout each night.  He stated that many of his service 
members were given Valium or sleeping pills to get some rest.  
He also recalled that he would often have to travel from one 
position to another where it was not uncommon to experience 
enemy fire.  The Veteran did not claim a single catastrophic 
event, but did, on more than one occasion, eat breakfast with 
a person who did not survive the day.  He also visited 
wounded members of his group after they were transported to 
the hospital after a firefight.  He reiterated his contention 
that his sleep disorder was caused by PTSD and that, as a 
result, he experienced memory impairment, tremor, hostility, 
fatigue, and an inability to drive.    

Upon a June 2005 VA psychiatric evaluation, the Veteran gave 
a long history of insomnia, related to his service in 
Vietnam.  He continued to have difficulty sleeping, despite 
medication, and that his most recent examination resulted in 
a diagnosis of hyperarousal syndrome.  Along with the 
insomnia, the Veteran recalled that, around 2000, he 
experienced a blackout.  He claimed that he had had 8 to 10 
serious head injuries during his life, resulting from motor 
vehicle accidents, boxing matches, and rodeo riding.  The 
Veteran also indicated that he had been diagnosed at various 
times with depression, anxiety, and attention deficit 
hyperactivity disorder (ADHD).  

Regarding his experiences in Vietnam, the Veteran noted that 
he worked aboard an ammunition ship as a supply officer, 
carrying bombs that were to be loaded on aircraft carriers.  
While working aboard a delta riverboat, he served as an 
ordinance officer, rationing and organizing ammunition to be 
divided amongst all divisions in the area.  He denied 
intrusive thoughts, but had avoided discussing his service 
experiences.  He stated that part of the avoidance related to 
the war in general, including the fact that "less than 3 
percent of people in the United States supported the war."  
The veteran also avoided discussing the war because he did 
not want to become upset.  He had an exaggerated startle 
reaction and indicated that diesel smells caused flashbacks.  
He stated that he resented the service in general and that, 
during his time in Vietnam, he was almost court-martialed for 
refusing an order he considered to be a "suicide mission."  
He believed that many of the officers were vindictive.  His 
unit experienced high casualties, with 5 percent killed and 
45 percent wounded while he was there.  The Veteran also 
recalled that he felt tired during his tour, his "hooch" 
was near a machine-gun nest, and that he could not sleep at 
all during that time without medication.  

The Veteran indicated that he took an IQ test six weeks prior 
to the examination and was told by the examiner that it was 
above-average but that his "brain shut down on repeated 
recall, such as objects or words."  He recalled that he was 
almost put out of the military during basic training due to 
black outs.  He said that he would sometimes fall without 
warning and he described mood changes with highs and lows, 
including depression with anxiety.  The Veteran also 
indicated that he felt suicidal, sometimes, when taking 
medications.  He said that, prior to service, he was "hyper 
and restless as a kid, maybe for my whole life."  He 
described himself as a multi-tasker and a workaholic.  

The examiner did not note review the claims file prior to 
making her determination.  The diagnostic impressions were: 
(Axis I) Sleep disorder (probably a mixed picture of sleep 
apnea and restless legs, with hyperarousal); PTSS vs. PTSD; 
atypical bipolar disorder; and atypical cognitive disorder, 
status-post numerous head injuries.  

In an October 2005 private treatment record, the examiner 
diagnosed PTSD.  However, he did not indicate the stressor(s) 
upon which he based this diagnosis. 

In a November 2005 VA Social and Industrial survey, the 
Veteran reported serving three tours in Vietnam.  He stated 
that, during that time, he worked in a terrible work 
environment with senior officers.  He indicated that he and 
the other "poor guys" were constantly put into positions 
that were unnecessary and that could have cost lives.  He 
stated that he once disobeyed a direct order in a combat 
situation, but was absolved of any offense by the commanding 
officer.  He stated that he was given Valium and sleeping 
pills in Vietnam, but prior to that he experienced difficulty 
sleeping.  He indicated that he endured a series of rough 
assignments after he and another officer exposed a 
congressman for fraud against the government.  After that 
incident, he stated that he was blackballed and never 
promoted again.  He reported that "[b]efore that, I worked 
pretty hard.  I had more decorations than others given my 
rank."  

The Veteran stated that he stopped working as a real estate 
agent in 2000 because he feared being sued by his clients.  
At that time, he was unable to recall the names of his 
customers, but that he had kept working despite this because 
he had children still in college.  He recalled having other 
medical problems of unknown origin that manifested themselves 
at the time, including bloating, diarrhea, and gastric 
problems.  He stated that he jerked awake all the time and 
had lost 30 pounds in the previous six to eight months.  He 
described stress-related sleep problems from service, but 
denied experiencing flashbacks.  He expressed frustration 
with the fact that his many physicians had not reached a 
consensus about his diagnosis, indicating that they had 
diagnosed him with anxiety or depression.  He believed that 
these were examples of a "cop-out diagnosis" and thought 
that there was something else causing his difficulties.

The Veteran indicated that he was not close to either of his 
parents and did not know a reason for this.  He said that his 
brother currently had leukemia.  He denied any physical, 
sexual, or emotional abuse during childhood.  He also denied 
any history of unusual diseases or illnesses and denied any 
unusual or traumatic event during his childhood.  

Additional history obtained by the VA social worker in 
November 2005 included the Veteran's description of an 
incident during his first tour in Vietnam.  He claimed that 
he was aboard two ships off the coast of Vietnam, which were 
ambushed as they were replenishing the carriers.  He noted 
that during his second and third tours, he worked as an 
ordinance officer, supplying ammunition to river boats.  He 
said that river boat personnel would complain when he did not 
supply the right ammunition, but he indicated that he did not 
get the right ammunition to supply in the first place.  After 
reassignment to California, he got into trouble after a 
conflict with an individual who was falsifying information.  
After that, the Veteran recalled that he took an assignment 
in Antarctica.  He then was stationed in Dallas where he 
claimed that he exposed the congressman for fraud.  He was 
subsequently sent to Tennessee where he became frustrated 
with the actions of some homosexual female service members 
who were taking advantage of new recruits.  The Veteran added 
that he attempted to maintain focus on his job and was sent 
to Japan where there was no work for him to do and he finally 
finished his service for three years in Utah.

After service, the Veteran became self-employed in the high 
end real estate business.  He described it as highly 
stressful, because he had to deal with "filthy rich people 
who had high expectations and were demeaning."  He stated 
that he maintained the practice because he had children in 
college and needed the money.  The Veteran alleged that there 
was always the threat of a lawsuit if he made one small 
mistake.  He described both his life as a real estate agent 
and his time of service reminded him of a "power game."  In 
November 2000, he retired for health reasons.

The Veteran denied any current legal problems.  However, 
since becoming ill in 2000, he had more anger and felt more 
on edge.  He stated that his triggers to anger were 
frustration, fatigue, or getting upset at his spouse for 
little things.  The Veteran further reported that, over the 
past five years, he had become more antisocial because he did 
not care to be around others.  He stated that he no longer 
went hunting because he felt as if he had no energy and his 
extremities would shake.  He also no longer played tennis due 
to pinched nerves in his neck.  The Veteran described his 
illness since 2000 as being like a "male menopause."  He 
also stated that he felt bad all the time "like I had a bad 
stomach ache or the flu" and was mentally confused with what 
he described as "hormonal problems."  

When questioned about his stressors and coping strategies, 
the Veteran indicated that his major stressors were: 
surviving in the bureaucracy during the last ten years of 
service; the stress of being self-employed in real estate 
including the constant threat of being sued and having to 
deal with rich people; and his undiagnosed health problems, 
including his lack of sleep.  He reported that he avoided 
contact from others in Vietnam.  He indicated that he just 
wanted to blank out his experiences there.  He did not 
particularly care for war movies and was not involved in any 
Veteran's organizations.  He stated that he knew many who 
were wounded or killed in Vietnam, including some who died in 
combat on the same day he had eaten breakfast with them.  The 
Veteran also said that he would visit wounded men in the 
hospital, that he did not experience flashbacks or a startle 
response from the war and that his primary focus was with his 
sleep disorder as well as his other health related issues.  

Following a November 2005 VA PTSD examination, the examiner 
noted reviewing the claims file prior to making his 
determination.  During an interview, the Veteran indicated 
having a high level of energy during childhood and being very 
active.  However, he denied having any concentration or 
memory problems.  The Veteran stated that, during service, he 
spent two consecutive tours off the coast of Vietnam aboard 
supply ships.  He denied any exposure to hostile fire or 
casualties at the time.  The irregular sleep schedule was 
somewhat stressful, but these two tours were otherwise 
uneventful.  He indicated that he generally enjoyed the work 
and the people he served with during his first term in 
service.  Twenty months later, he re-enlisted in service and 
volunteered for Vietnam.  He worked as an ordinance officer 
assigning ammunition to about 300 to 400 river boat crews and 
visited the crews to assess their needs and arrange 
deliveries.  The Veteran further reported occasional brief 
exposure to enemy small arms fire while travelling to visit 
these crews, but denied that anyone aboard his craft was hit.  
He visited wounded men in the field hospital and knew several 
crew members who did not return from combat missions but he 
denied witnessing any particularly traumatic events, such as 
seeing anyone wounded or killed.  He was not wounded during 
his three Vietnam tours.

The Veteran recalled that a superior officer threatened him 
with disciplinary action after he refused to guard an 
ammunition dump alone in hostile territory until troops could 
arrive the next day to take possession.  The Veteran stated 
that the mission was unnecessarily risky and he felt 
justified in refusing the order.  He noted that all charges 
were dropped after a two week investigation.  While stationed 
in the United States, he recalled that he helped expose a 
congressman for fraud.  However, he thought that his career 
was harmed by these actions after he became known as a 
"whistleblower."  The Veteran stated that he subsequently 
was given very bad duty assignments and losses of promotion 
and became very frustrated with these assignments, but 
endured until retirement. 

After service, the Veteran maintained a successful real 
estate sales position until retiring in 2000.  He recalled 
experiencing extremely high job stress due to constant 
unrealistic demands and potential lawsuits from wealthy 
clients.  He indicated that he took early retirement due to 
increased medical symptoms and job stress.  He currently 
lived with his second wife and stated that they had a good 
relationship.  He indicated that she was diagnosed with 
breast cancer in 1999, but was currently doing well.  He had 
good relationships with his two children who lived in 
California.  He also reported good relationships with his 
neighbors and friends, but stated that he had only limited 
social contact because he felt sick all the time.

The Veteran denied any history of hallucinations, panic 
attacks, compulsions, or obsessions.  He denied feelings of 
depression, but indicated feeling frustrated much of the time 
due to his insomnia and undiagnosed health problems.  He 
reported being worried about a range of issues, but was most 
concerned about his own, his wife's, and his brother's 
medical conditions.  He indicated symptoms of apathy, 
fatigue, restlessness, muscle tension, irritability, and 
decreased concentration and memory.  His mood did not cycle 
and had changed little in five years.  He stated that his 
difficulties with concentration and short-term memory 
deficits started in 1995.  He noted that his long term memory 
had huge gaps and he could not recall much of his childhood.  
He denied any desire to harm others.  He reported suicidal 
feelings once secondary to medication.  The Veteran reported 
that impulse control was good overall with the exception of 
some occasional irritability when fatigued.

The Veteran denied experiencing intrusive combat memories, 
nightmares, or flashbacks.  Thoughts about Vietnam would 
trigger feelings of frustration regarding the senseless waste 
of life and resources over the years.  He reported avoiding 
thoughts, conversations, and activities that reminded him of 
Vietnam.  He recalled most of what happened during his 
Vietnam tours, but remembered few names of crew members.  He 
maintained a normal range of interests, but participation was 
limited due to health problems.  He got along well with most 
people, but reported feeling too ill to participate in social 
activities.  The examiner noted a mild to moderate 
constriction of range of affect.  The Veteran reported 
feeling pessimistic about the future due to chronic health 
problems and the limited success of previous treatments.  He 
indicated experiencing disturbed sleep, occasional episodes 
of irritability, and impaired concentration.  He stated that 
he could sit anywhere in a restaurant and not feel 
distressed.  He stated that unexpected, loud noises caused 
him to startle.  However, the examiner noted that he did not 
appear to be hypervigilant.  

After further psychological tests, the examiner wrote his 
conclusion.  He indicated that the Veteran reported his major 
stressors as surviving under the military bureaucracy, the 
threat of being sued in his real estate business, and his 
undiagnosed health problems.  The examiner noted that the 
Veteran had denied exposure to any traumatic combat events 
while serving in Vietnam.  He further indicated that the 
Veteran reported filing the claim for PTSD after others told 
him that non-traumatic stressful events could cause PTSD.  
Although many of the Veteran's reported events during service 
appeared to be stressful, the examiner did not find that they 
met the DSM-IV criteria as PTSD stressors.  Moreover, after 
examination, the examiner found that the Veteran's symptoms 
did not meet the DSM-IV criteria for PTSD related to service.  
He stated that, in his opinion, the available information was 
most consistent with a DSM-IV diagnosis of generalized 
anxiety disorder.  He noted that some hyperactivity and 
anxiety appeared to have developed since childhood, but there 
was no way to determine when the disorder became fully 
manifested.  Also, the Veteran presented symptoms suggestive 
of other DSM-IV disorders unrelated to service, but 
additional diagnoses were beyond the scope of the 
examination.

In a November 2005 statement, the Veteran stated that, over 
the past 30 plus years, his sleep was frequently interrupted 
and he was unable to get back to sleep.  While in Vietnam, he 
stated that he was given Valium and sleeping pills.  He 
reported that he never saw a horrendous site.  However, he 
knew many friends who were wounded and killed.  He also noted 
having an unreasonable boss with whom he experienced lots of 
conflict and vindictiveness.  He stated that he was currently 
diagnosed with PTSD.  Though the statement is not clear, he 
appeared to suggest that his sleep problems were caused by 
his PTSD.  

In a March 2006 statement, the Veteran indicated that he did 
not like to talk about his experiences in Vietnam.  He 
indicated that, although he had not seen anyone killed or 
wounded in combat, he had seen friends who had been recently 
shot.  In response to the November 2005 PTSD examination 
report, indicating that the Veteran was not hypervigilant, 
the Veteran said that his brain never shut down, as if he 
slept with one eye open.  The Veteran indicated his belief 
that his PTSD caused his sleep disorder.  He stated that he 
believed that he met the DSM-IV criteria for PTSD.  He 
indicated experiencing aggravation and hostility.  He stated 
that he had severe short-term memory problems and trouble 
with concentration.  He said that he had triggering events, 
but did not define their nature.  However, he reported that 
he avoided all mention of service experiences as well as most 
political subjects.  He also stated that he felt 
uncomfortable entering any service or VA facility.  He stated 
that, when he did dream, he would often have a nightmare 
about being back in uniform.  He indicated that he did not 
dream about any specific horrific event.  He again reiterated 
his belief that hypervigilance was causing his sleep 
problems, and depriving him of memory and concentration.

In a January 2006 VA treatment record, the examiner noted 
that the Veteran was upset with denial of his claim.  He 
listed stressful experiences in service including: being 
frustrated after his superiors did not take action after he 
warned them of male and homosexual female attacks on young 
girls stationed at his location; fearing for the safety of 
airplanes he had supplied; awareness of several plane 
crashes; and being in the midst of political rivalries 
between units he was in charge of supplying.  He said that 
his sleeping problems began one night during Vietnam when he 
was composing letters to be sent to command, only to become 
fearful of being labeled a "whistleblower" and suffering 
further vengeance from superiors.  He stated that he should 
have left service 10 years earlier so that he would not have 
been a party to any of these moral or ethical issues.  The 
Veteran and his wife both indicated that he relived these 
same traumatic conflicts in day-to-day functioning and that 
they carried over from personally compromised survival 
adaptation to his career in service.  The examiner noted that 
the Veteran experienced a frontal head injury which 
complicated evaluation and diagnosis.  The diagnosis was 
major anxiety/depression with history in support of in-
service trauma.  

In an October 2006 statement, the Veteran stated that during 
Vietnam he was exposed to nightly gunfire and seeing friends 
being wounded.  He stated that his sleep had been interrupted 
by frequent awakenings and insomnia since his third tour in 
Vietnam.

                                   Applicable Law and 
Regulations/Analysis

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).
	
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Service personnel records indicate that the Veteran served in 
Vietnam.  As a result of his service, the Veteran received 
the Combat Action Ribbon and the Bronze Star Medal with a V 
device.  As such, the Board finds that the evidence clearly 
indicates that the Veteran was a combat Veteran.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994) (noting that medals and 
commendations can be used to determine combat status).  
As noted above, the Veteran has alleged combat and noncombat 
stressors during -service that he believes are causally 
related to his PTSD.  As to the latter type of stressor, the 
question of whether the Veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  Whether a stressor was of sufficient gravity to 
cause or support a diagnosis of post-traumatic stress 
disorder is a question of fact for medical professionals and 
whether the evidence establishes the occurrence of stressors 
is a question of fact for adjudicators.  See Cohen, 10 Vet. 
App. at 140-42.  

With respect to the question of additional development of 
this claim, the Board notes that, in his March 2006 
statement, the Veteran indicated that he was not sent a form 
indicating the need to submit a list of his stressors.  
Although the Veteran has supplied a great deal of 
information, some of which is conflicting in nature, the 
AMC/RO must send the Veteran a VA PTSD questionnaire 
specifically requesting information regarding all of his 
alleged in-service stressors.  

The Board finds that the competent medical evidence is 
conflicting and incomplete as to whether the Veteran's has 
PTSD related to an in-service stressor.  The Veteran has been 
diagnosed with PTSD by two private clinicians.  However, the 
records of these examinations do not include any indication 
that the examiners specifically linked the disorder to an in-
service stressor.  Moreover, in the June 2005 VA medical 
examination report, the examiner diagnosed the Veteran with 
several mental conditions, including "PTSS vs. PTSD."  The 
Board also notes that this examination did not indicate what 
of the many of the Veteran's potential stressors, if any, led 
to a diagnosis.  Following the thorough November 2005 VA PTSD 
examination, the examiner stated that the Veteran's stressors 
were of sufficient gravity to cause or support a diagnosis of 
post-traumatic stress disorder but the Veteran's 
symptomatology did not support a diagnosis of PTSD.  There is 
no definitive diagnosis for PTSD based on combat duty or a 
verified in-service noncombat stressor.  

In view of the foregoing, the Board finds that psychiatric 
and psychological examinations are warranted to determine if 
the Veteran meets the diagnostic criteria for PTSD and, if 
so, whether it is due, at least in part, to combat or a 
verified noncombat in-service stressor.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f) (2009). 

In addition, as the medical evidence indicates that, in 
addition to PTSD, the Veteran has had several psychiatric 
diagnoses in recent years, to include a generalized anxiety 
disorder, depression, and major depression, the new 
examination needs to address whether any of these conditions 
is related to service.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

With this notice, the Veteran must be sent 
the required PTSD questionnaire for combat 
related stressors.  

In addition, the AMC/RO should request 
that the Veteran furnish written 
authorization to permit the AMC/RO to 
obtain all pertinent medical treatment 
records.

2.  The RO/AMC must undertake any 
indicated stressor development and obtain 
any additional relevant medical or 
psychiatric evidence that may be 
available. 

3.  The RO/AMC must arrange for the 
Veteran to be afforded both VA psychiatric 
and psychological examinations to 
determine the nature, approximate onset 
date and etiology of any psychiatric 
disorder that may be present.  

After both examinations and any tests that 
are deemed necessary, the examiners must 
offer opinions on the following questions:

(a)  Does the Veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994)?

(b)  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's PTSD is 
causally linked to any incident of 
combat or a verified noncombat in-
service stressor?   

(c)  Does the Veteran have any other 
psychiatric diagnoses?

(d)  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's 
psychiatric disorder(s) began during 
service or is otherwise causally linked 
to any incident of service?

The examiners are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

The examiners are requested to answer the 
question posed with use of the as likely, 
more likely or less likely language.  The 
examiners are also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.  If the 
examiners must resort to speculation to 
answer the question presented, he or she 
should so state in the examination report.

4.  Thereafter, the AMC/RO must re-
adjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


